DETAILED ACTION
This office action is in response to Applicant’s communication of 9/1/2020. Claims 1-7 are pending and have been examined.  The rejections are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
FIG. 2 is objected to:
Drawings lack lines, numbers and letters that are durable, clean, black, sufficiently dense and dark and uniformly thick and well-defined and therefore fail to comply with 37 CFR 1.84l.
Drawings have excessive shading and reduce legibility and therefore fail to comply with 37 CFR 1.84m. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Objections
Claim 3 is objected to because of the following informalities. Claim 3 recites “server comprises a charging DB” (emphasis added). The term “DB” is interpreted to mean a Database for storing data in light of the specification and drawings.  Applicant is requested to spell out “database” in place of “DB”. Appropriate correction is required.
There are two Claim 5s.  As such, the second Claim 5 should read Claim 6 which is how Examiner will interpret it for examining purposes. Appropriate correction is required.
Claim 4, line 3, should read “transmitting, by a payment claimant terminal, payment claimant information, an amount in controversy and a code number and the code number in claim 4, the term “having”, in line 9, should read as “receiving” for reciting a proper function of the limitation.  Appropriate correction is required.
	  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 and 2 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1, line 4 recites “the payment approval requester terminal”.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 is rejected by way of dependency on a rejected claim.
Claim 1, line 8 recites “the service provision server having one or more pieces….” (underlined for emphasis).  It is unclear what the term “having” means in relation to a server.  Examiner interprets “having” to mean “storing”.  Appropriate correction is required.
Claim 2, line 2 recites “the order number,”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “the charging of the account uses…”. It is unclear which account this is referring to.  Examiner suggests amending to read “the charging of the payment approval requester account uses…” 
Claims 4, 5 and 7 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 4 and 5 recite “code number capable of identifying” and claim 7 recites “the payment approval requester is capable of having…” (underlined for emphasis).  The term  identifying” and  “the payment approval requester 
Second Claim 5 recites “the account of the payment claimant,”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a system, i.e. machines performing the process, claim 4 is directed to a process and claim 6 (second claim 5 as recited) is directed to a process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps to settle a payment claim which is a fundamental economic practice, i.e. settling a payment, and commercial or legal interaction, settling a claim agreement or legal obligation, and thus grouped as Certain Methods of Organizing Human Activity.  Receiving information and settling a payment based on said information and if the information is not sufficient to settle the payment, requesting said information in order to satisfy the payment is a most common business practice.. 
transmitting, to a payment approval requester, payment 5claimant information, an amount in controversy, and a code number to identify a demand;” [2] “ the payment approval requester …… confirming the payment claimant information, the amount in controversy, the code number to identify a demand, a payment approval amount, and payment approval requester information” [3] “and transmitting a payment approval request ……;” [4]  “and……10……… having one or more pieces of information of the payment approval requester information and the payment claimant information and performing settlement processing in response to a request ……, wherein if the service provision …… does not have the payment approval requester information, the service provision …… requests one or more of identity verification of the 15payment approval requester, the payment approval requester information, and the settlement processing ….. having the payment approval requester information.”  Furthermore, the claimed limitations cited above cover steps that can be evaluated in the human mind to include mental observations and evaluations. For instance, as claimed, a human can receive information and determine if the information received is sufficient to settle a payment claim.  If the human determines that there is insufficient data, then said human can request the missing information and then proceed to settle the payment claim.  These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore Certain Methods of Organizing Human Activity as well as mental steps that fall under the Mental Processes grouping but for the recitation of generic computer components. That is, other than the nominal recitation of a payment claimant “terminal”, a payment approval requester “terminal”, the service provision 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, claim 1 only recites using computing devices, i.e. processors with memory suitably programmed to perform the steps of transmitting, confirming, performing and requests, claims 4 and second claim 5 recite similar steps). The computing elements are recited at a high-level of generality (i.e., as generic computers with processors and memory suitably programmed to perform the generic computer functions) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering, storing and transmission, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computing devices suitably programmed to perform the transmitting, confirming, performing and requests steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 
	For instance, in the process of claim 1, the italicized steps of [1] “transmitting, to a payment approval requester, payment 5claimant information, an amount in controversy, and a code number to identify a demand;” [2] “the payment approval requester …… confirming the payment claimant information, the amount in controversy, the code number to identify a demand, a payment approval amount, and payment approval requester information” [3] “and transmitting a payment approval request ……;” [4]  “and……10……… having one or more pieces of information of the payment approval requester information and the payment claimant information and performing settlement processing in response to a request ……, wherein if the service provision …… does not have the payment approval requester information, the service provision …… requests one or more of identity verification of the 15payment approval requester, the payment approval requester information, and the settlement processing ….. having the payment approval requester information.” are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Again, Receiving, analyzing/validating and requesting additional information in order to process a settlement is a business practice. Furthermore, the insignificant extra-solution activity claimed such as the receiving, storing and sending of information is akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). 
Dependent claims 2, 3, 5 and 7 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2 and 5 merely recite encoding and decoding data at a very high level of generality such that it is interpreted to be encryption which was well-understood at the time of the present application’s priority date.  Claim 7 merely recites that an entity has a financial account and can have funds remitted to said account which is a fundamental economic practice.
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps to settle a payment claim further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to settle a payment claim) on one or more computers, and are considered to 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 

b. Ascertaining the differences between the prior art and the claims at issue. 
c. Resolving the level of ordinary skill in the pertinent art.  
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
		
Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Olliphant et al. (US 9,940,622)(Olliphant hereinafter) in view of Dominguez et al. (CA 2482558)(Dominguez hereinafter)

Regarding Claims 1 and 4, Olliphant discloses a settlement processing service system and method (at least Abstract) comprising: 
a payment claimant terminal transmitting, to a payment approval requester, payment 5claimant information, an amount in controversy, and a code number to identify a demand; (at least col.5, lines 44-67 and col.6, lines 1-7).
the payment approval requester terminal confirming the payment claimant information, the amount in controversy, the code number to identify a demand, a payment approval amount, and payment approval requester information and transmitting a payment approval request to a payment service provision server; (at least col.6, lines 8-16). 
and 10the service provision server having one or more pieces of information of the payment approval requester information and the payment claimant information and performing settlement processing in response to a request from the payment approval requester terminal, (at least col.6, lines 17-65, the message is received, validated and processed, i.e. settled).
	Although Olliphant substantially discloses the invention of claims 1 and 4 above, it appears that Olliphant does  not explicitly disclose, however, Dominguez discloses:
wherein if the service provision server does not have the payment approval requester information, the service provision server requests one or more of identity verification of the 15payment approval requester, the payment approval requester information, and the settlement processing from another server having the payment approval requester information; (at least Abstract, “…during an online transaction involves querying an access control server to determine if a cardholder (110) is enrolled in the payment authentication service, requesting a password from the cardholder, verifying the password, and notifying a merchant whether the cardholder's (110) authenticity has been verified.”, at least page 4b, lines 8-16, at least page 8, lines 18-23, clearly a remote service provides identity authentication for a transaction as best can be interpreted by Applicant’s claim language).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these features disclosed by Dominguez to the invention of Olliphant. Since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately, one of ordinary skill in the art would have recognized that applying the features taught by Dominguez, to the known invention of Olliphant, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that authenticating the identity of a payer will reduce fraud levels, disputes and chargebacks resulting in reduced overall costs, Dominguez at least page 2, lines 3-9.
  Regarding Claim 6 (second Claim 5), Olliphant discloses s settlement processing service method (at least Abstract) comprising steps of:
generating, by a payment claimant terminal, payment information, comprising user 25identification information of a payment claimant and an amount in controversy, in order to demand payment from a payment approval requester terminal; b) transmitting, by the payment claimant terminal, the payment information to the payment approval requester terminal; (at least col.5, lines 44-67 and col.6, lines 1-7).
c) transmitting, by the payment approval requester terminal, the payment information and 30user identification information of a payment approval requester to a service provision server; and {00470370 117English translation of PCT/KR2018/012399Docket No. 4090-08-W-US(at least col.6, lines 8-16). 
d) performing, by the service provision server, verification of the payment claimant, obtaining account information of the payment claimant using the user identification information of the payment claimant, and remitting the amount in controversy to the account of the payment claimant,5 wherein the user identification information of the payment claimant comprises a user identification code and a franchise identification code to which the payment claimant has subscribed, and (at least col.6, lines 17-65, the message is received, validated and processed, i.e. settled).

	Although Olliphant substantially discloses the invention of claim 6 (or second claim 5) above, it appears that Olliphant does not explicitly disclose, however, Dominguez discloses:

wherein in the step d), the service provision server requests the account information of the payment claimant by transmitting the user identification code and the franchise 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these features disclosed by Dominguez to the invention of Olliphant. Since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately, one of ordinary skill in the art would have recognized that applying the features taught by Dominguez, to the known invention of Olliphant, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that authenticating the identity of a payer will reduce fraud levels, disputes and chargebacks resulting in reduced overall costs, Dominguez at least page 2, lines 3-9.

Regarding Claims 2 and 5, Olliphant further discloses wherein: 
the payment claimant terminal encodes one or more pieces of information of the payment 20claimant information, the code number to identify a demand, and the order number, and the service provision server decodes one or more pieces of information the encoded 

Regarding Claim 3, Olliphant further discloses the settlement processing service system of claim 1, wherein: 
25the service provision server comprises a charging DB of a payment approval requester account, and the charging of the account uses one or more methods of a service gift voucher, a cash exchange voucher, an account transfer, and a direct deposit; (at least col.6, lines 33-65, at least claim 1).   

Regarding Claim 7, Olliphant further discloses the settlement processing service method of claim 6, wherein: 
the payment approval requester is capable of having a charging account in the service provision server, and 15in the step d), the amount in controversy from the charging account of the payment approval requester is remitted to the account of the payment claimant upon payment; (at least col.6, lines 33-65, at least claim 1).

Conclusion




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        9/15/2021